Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered July 22, 1997, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of defendant’s omnibus motion which was to suppress statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
We find no basis to disturb the hearing court’s finding that the defendant’s statement at the police station, made before he was given Miranda warnings (see, Miranda v Arizona, 384 US 436), was spontaneous, and therefore admissible (see, People v Huffman, 61 NY2d 795). In addition, the evidentiary ruling which precluded the defendant from introducing at trial evidence of a collateral nature was proper (see, People v Aska, 91 NY2d 979).
The County Court properly denied the defendant’s application for youthful offender status (see, People v Harper, 270 AD2d 431). Friedmann, J. P., Florio, Smith and Cozier, JJ., concur.